IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DONALD JAMES WALKER AND                   : No. 291 WAL 2018
ROSEANN WALKER, HIS WIFE                  :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
MICHAEL J. MAFFEO, JR., KARA              :
WALKER AND DONALD JOSEPH                  :
WALKER                                    :
                                          :
                                          :
PETITION OF: MICHAEL J. MAFFEO,           :
JR.                                       :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2019, the Petition for Allowance of Appeal is

DENIED.